English, Judge :
This was an action of trespass on the case, brought by George Shorbe against the West Virginia & Pittsburgh *314Kail road Company, in which he claimed five thousand dollars for injuries received while in the employ of said company, by reason of the bottom falling out of a tender on him, while he was engaged as a section hand, assisting in the removal of said tender, which had been wrecked, from the railroad track. A verdict in his favor for one thousand and live hundred dollars was rendered. The defendant excepted, and obtained this writ of error.
Substantially the same testimony and rulings of the court appear in the record as in the case of Ilenry Skidmore against said company, who was injured in the same accident, which case is decided above, 41 W. Va. 293 (28 S. E. 713); and for the reasons stated in the opinion filed in said case, the judgment in this case is reversed, the verdict set aside, and a new trial awarded.